Citation Nr: 1401673	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  00-00 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include chondromalacia and torn meniscus of the left knee. 

2.  Entitlement to service connection for a foot disorder, to include bilateral pes planus or left foot pain and left pes planovalgus.

3.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and E.H.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 1998 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, in part, denied the Veteran's application to reopen claims of entitlement to service connection for bilateral pes planus, left foot pain, and left hip pain; and also denied entitlement to service connection for impotency and chondromalacia of the left knee. 

The Veteran testified as to the issues on appeal at a RO hearing before a Decision Review Officer (DRO) in March 2002.  A transcript of that hearing is of record.

These issues have been before the Board several times.  In August 2003, the Board remanded the case to afford the Veteran his requested videoconference hearing before a Veterans Law Judge (VLJ).  The Veteran then testified, along with another witness, E.H., before a VLJ via videoconference from the RO in November 2005.  A transcript of that hearing is associated with the claims file. 

In February 2006, the Board remanded these issues for additional development.  

In June 2010, the Board again remanded these issues for another Board hearing because the VLJ who had conducted the November 2005 videoconference hearing was no longer employed by the Board.  The Veteran testified at a hearing via videoconference from the RO before the undersigned Veterans Law Judge in December 2010.  A transcript of that hearing is associated with the claims file. 

In April 2011, the Board remanded these issues once again for further development. 

The Board observes that, in July 2011, the Veteran and his representative requested another Board hearing in order to clarify perceived errors or discrepancies in the December 2010 hearing transcript.  The Veteran also submitted a copy of the transcript with the perceived errors noted and corrected at that time.  It is unclear when he received a copy of the transcript, although it may have been in response to his request for a copy of his claims file, which was provided to him in June 2011.  The Board construes these letters as a motion for correction of the hearing transcript and a motion for a new hearing.  See 38 C.F.R. §§ 20.703, 20.716, 20.717 (2012). 

Many of the errors noted by the Veteran in the transcript are to correct the spelling of medical providers' names.  Several asserted errors are simply question marks next to a phrase, several are to add additional words or to change words or dates, and several are to state that he did not say something or that it is "wrong."  The corrections to providers' names are consistent with the other evidence.  The other notations by the Veteran will be considered along with the other evidence of record, but the transcript will not be amended in those respects.  With regard to the request for an additional Board hearing, the Veteran has already been afforded two Board hearings (as well as an RO hearing), at which he described his symptoms and contentions as to each of the issues on appeal in detail.  He is not entitled to another Board hearing.  There is also no indication that any portion of the hearing was not recorded or transcribed.  For these reasons, the Veteran's motions are denied.

In a December 2012 decision, the Board reopened and remanded the issues of service connection for bilateral pes planus or left foot pain and entitlement to service connection for a left hip disability.  Additionally, the Board also remanded the issues of service connection for impotence and a left knee disability.

In a July 2013 supplemental statement of the case (SSOC), the Appeals Management Center (AMC) noted that a February 2013 VA examiner had diagnosed the Veteran with pes planovalgus.  The AMC then addressed the issue of service connection for pes planovalgus as a separate issue.  However, the Board notes that the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009) found that the Board erred in not considering the scope of the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, the Veteran has been diagnosed with flatfoot and there is also evidence of a diagnosis of pes planovalgus.  Hence, while the July 2013 SSOC separated these two disorders, the Board has now characterized the appeal as encompassing the matters set forth on the title page.  

In a July 2013 rating decision, the AMC in part granted service for erectile dysfunction.  Accordingly, this issue is no longer before the Board.

In August 2013, the Veteran's representative submitted additional evidence.  A waiver of agency of original jurisdiction (AOJ) consideration accompanied the submission of such evidence.  See 38 C.F.R. § 20.1304.

The issue of whether new and material evidence has been raised to reopen the claim of service connection for ischemic heart disease (previously claimed as an enlarged heart) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it/, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded these matters in December 2012 for further development.  As part of the December 2012 remand, the Board instructed the RO to provide medical opinions for the claims for service connection for a left hip disability, a bilateral pes planus disability, and a left knee disability to include as secondary to service-connected ilio inguinal nerve entrapment syndrome.

The remand instructions included providing an etiological opinion, to include whether any current left hip, bilateral pes planus, or left knee disability was incurred as a result of the Veteran's military service from November 1965 to October 1969.  The examiner was also to provide an opinion as to whether any diagnosed arthritis of the left knee, left hip, or feet manifested to a compensable degree within one year following the Veteran's separation from service, or by October 1970.

The instructions also specifically stated that: If any current disorder of the left hip, left knee, or feet was not found to be directly related to service, was it at least as likely as not that such disorder was proximately caused by or proximately worsened beyond its natural progression (aggravated) by the Veteran's ilio inguinal nerve entrapment syndrome. 

A complete rationale was to be provided and all lay and medical evidence was to be  considered, to include opinion from Dr. Hazim dated in 2002 and 2003; the May 2005 VA examination report; the October 2005 report from Dr. Schwartz; and VA opinions in January 2010, June 2010 and July 2012. 

Pursuant to the Board's remand, the Veteran was afforded an examination in February 2013.  The examiner opined that the Veteran's left hip, bilateral pes planus, and left knee disabilities were less likely than not incurred in or caused by the claimed in-service injury, event or illness as the Veteran's injury was over 40 years ago and there was no evidence to support the chronicity of these problems for over 30 years after discharge from service.  However, the examiner did not address the Veteran's left hip, bilateral pes planus, and left knee disabilities on a secondary basis as instructed by the Board.  Additionally, the examiner also indicated that he did not review the Veteran's claims file.  

Accordingly, the February 2013 examination report does not comply with the Board's December 2012 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, the February 2013VA examiner should amend his examination report in accordance with the Board's December 2012 directives cited herein. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the same examiner who conducted the February 2013 examination, if possible, to review the claims folder and determine whether the Veteran's left hip, bilateral pes planus, and left knee disabilities are etiologically related to, or aggravated by, his service-connected ilio inguinal nerve entrapment syndrome.  If the February 2013 examiner is unavailable, the file should be referred to another similarly qualified medical professional. 

The examiner should furnish an opinion as to whether it is at least as likely as not that the Veteran's left hip, bilateral pes planus, and left knee disabilities are (1) proximately caused by or (2) aggravated by his service-connected ilio inguinal nerve entrapment syndrome.  If the examiner finds that the Veteran's left hip, bilateral pes planus, or left knee disabilities have been made worse by his service-connected ilio inguinal nerve entrapment syndrome, to the extent feasible, the degree of worsening should be identified. 

The examiner should fully describe the objective findings that support his or her conclusions. 

If the reviewer finds that diagnostic testing of the Veteran is necessary, such should be accomplished.  All necessary tests should be performed. 

The claims folder should be made available to the examiner in conjunction with the examination, and the examiner must indicate on the examination report that such a review was undertaken.  

All lay and medical evidence should be considered, to include opinion from Dr. Hazim dated in 2002 and 2003; the May 2005 VA examination report; the October 2005 report from Dr. Schwartz; and VA opinions in January 2010, June 2010 and July 2012. 

The rationale for all opinions expressed should be set forth.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

2.  Ensure that the examination report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



